DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 2004/0101166 hereinafter referred to as Williams in view of Pretorious et al. US 2017/0032666. 
In regards to claim 1, Williams teaches:
“A handheld laser-based speed gun comprising: a processor”
Williams Figures 3-5 teach a lased based speed gun.  Figure 7 illustrates laser speed detector 130 and portable field processor 110.  Williams teaches in paragraph [0041] the processor may be a small handheld computer device.  Williams paragraph [0059] and Figure 1 teaches the system 100 alternatively can be simply hand-held by an operator.  
“laser signal transmitting and receiving sections coupled to said processor”
Williams Figure 1 laser speed detector 130 is illustrated both sending and receiving a laser signal as well as being coupled to portable field processor 110.
“for determining a speed of a target vehicle based on changes in distance between said speed gun and said target vehicle over time”
Williams teaches in paragraph [0006] in general, laser speed detectors measure the time delay between the transmission of a series of pulses and a reflection of those pulses. Williams Figure 1 teaches target vehicle 134.
“a camera module coupled to said processor for capturing images of said target vehicle number plate”
Williams Figure 1 teaches digital camera 140 capturing images of a target vehicle 134.
Williams does not explicitly teach:
“and an automatic number plate recognition (ANPR) module coupled to said processor in operative association with said camera module”
However, it is a well-known feature to integrate an ANPR function in a digital camera.  For example, Pretorious teaches a vehicle identification system (title) and in paragraph [0136] cameras or the like may not only allow the use of ANPR and/or other image-based recognition/read techniques.  This means that ANPR is allowed to function by the camera, which in turn means that it is in some operative association with the camera module.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Williams in view of Pretorious to have included the features of “and an automatic number plate recognition (ANPR) module coupled to said processor in operative association with said camera module” because it may also help to significantly reduce technological complexity and consequently deployment cost (Pretorious [0136].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pretorious in view of in view of Lee et al. US 2010/0260387 hereinafter referred to as Lee.
In regards to claim 5, Williams/Pretorious teaches all the limitations of claim 1 and further teaches:
“further comprising a tilt sensor in operative communication with said ANPR module and said processor, output of said tilt sensor being utilized to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame”
Lee Figure 1 teaches horizon sensor 20 senses first tile angle and second tilt angle.  Lee Figure 1 teaches horizon sensor 20 in operative communication with subject recognition module.70 via microprocessor 30.   Lee paragraph [0014] and Figure 1 illustrates output of the horizon sensor 20 and the selection module 60 is preset to select a corresponding sample image with a tilt angle equal to the second tilt angle of the image capture module 10.  Lee explicitly claims a vehicle license plate recognition (VLPR) system as the recognition system.  The Examiner interprets this as a recognized equivalent of an ANPR.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Williams/Pretorious in view of Lee to have included the features of “further comprising a tilt sensor in operative communication with said ANPR module and said processor, output of said tilt sensor being utilized to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame” because image capture devices are frequently utilized to provide site security, via face recognition, and traffic/vehicle management and control via vehicle license plate recognition (VLPR).  However, the subject is often difficult or impossible to 
In regards to claim 6, Williams/Pretorious teaches all the limitations of claim 1 and further teaches:
“further comprising said captured images by said camera module being utilized in operative communication with said ANPR module and said processor to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame”
Lee Figure 1 teaches image capture module 10 in operative communication with subject recognition module 70 and microprocessor 30.  In an example, the selection module 60 is preset to select a corresponding sample image with a tilt angle equal to the second tilt angle of the image capture module 10.  Lee explicitly claims a vehicle license plate recognition (VLPR) system as the recognition system.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Williams/Pretorious in view of Lee to have included the features of “further comprising said captured images by said camera module being utilized in operative communication with said ANPR module and said processor to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame” because image capture devices are frequently utilized to provide site security, via face recognition, and traffic/vehicle management and control via vehicle license plate recognition (VLPR).  However, the subject is often difficult or impossible to recognize when a lens of the image capture device rotates to match the position of the subject ([0004]).
In regards to claim 7, Williams/Pretorious/Lee teaches all the limitations of claim 5 and further teaches:
“wherein said captured images by said camera module in conjunction with said output of said tilt sensor are both utilized to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame”
 Lee Figure 1 teaches image capture module 10 in operative communication with subject horizon sensor 10 and microprocessor 30.  In an example, the selection module 60 is preset to select a corresponding sample image with a tilt angle equal to the second tilt angle of the image capture module 10.  Lee explicitly claims a vehicle license plate recognition (VLPR) system as the recognition system.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Williams/Pretorious in view of Lee to have included the features of “wherein said captured images by said camera module in conjunction with said output of said tilt sensor are both utilized to compensate for said images of said target vehicle number plate being not orthogonal to the camera frame” because image capture devices are frequently utilized to provide site security, via face recognition, and traffic/vehicle management and control via vehicle license plate recognition (VLPR).  However, the subject is often difficult or impossible to recognize when a lens of the image capture device rotates to match the position of the subject ([0004]).
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Pretorious fails to cure the deficiencies of Williams because it teaches away from the use of an ANPR.  Applicant supports this assertion by citing paragraphs [0079]-[0081]where it indicates that image blurring may occur.  However, the Examiner had clearly cited paragraph [0136] in the rejection.  Specifically, the Pretorious teaches cooperative use with ANPR in paragraphs [0133]-[0136]:
With the foregoing in view, it is envisaged that embodiments of the invention may operate using or together with one or a combination of the following (and those skilled in this area will readily appreciate the associated capabilities and benefits of doing so): [0134] RFID technology to read RFID tags that are located on or in vehicle number plates using an on-road or in-road adapted dipole reader antenna; [0135] traffic cameras to observe vehicle behaviour and/or to track vehicles as image objects; [0136] on-road or in-road fixed-focus still imaging (using visible and/or invisible light) for automatic number plate recognition (ANPR), other symbology (e.g. barcodes) recognition, vehicle image fingerprinting or other image-based identification, etc. (Note that the use of fixed-focused still imaging cameras or the like may not only allow the use of ANPR and/or other image-based recognition/read techniques, but it may also help to significantly reduce technological complexity and consequently deployment cost. For instance, by providing cameras operable to obtain still images at specific fixed distances only (e.g. when a vehicle is 4 m from the camera and 2 m from the camera, as illustrated in FIGS. 10 and 11, and/or images of the rear of the vehicle after the vehicle has travelled 2 m and 4 m beyond the camera), the cameras may enable ANPR etc without the need for sophisticated image focusing functionality
Therefore, the Examiner is not persuaded by these arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422